DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40, 41, 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (20170000353). Li et al. teach of a method for monitoring a physiological variable such as oxygen saturation in a target tissue [0012] by optical spectroscopy [0008-0010]. Li et al. teach a transesophageal photoacoustic endoscope system 300 with elongate body or shaft 340 that is introduced into the esophagus of the subject [0032, fig. 3]. Li et al. teach of an optical spectroscopy system for measuring physiological variable such as oxygen saturation including an emitter 302 for emitting light in the wavelength range of 600 and 1800 nm [0033] through the wall of the esophagus and into a target tissue or fluid located in the heart or cardiac tissue [0012], where the emitter comprises at least one light emitting diode [0032-0034]. The system further includes a detector 320 for detecting light that has been emitted from the emitter after the light has undergone dispersion and/or reflection by the target tissue or fluid and a processor 334 which receives signals from the detector and programmed to use signals from the detector to estimate the physiological variable [0034].  Li et al. do not teach of the all the elements in a single embodiment.  It would be obvious to combine the elements from the various .  
5.	Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Rebec et al. (7299079). Li et al. teach of analyzing and processing spectral information but do not teach of the specifics of the claim. In a similar field of endeavor Rebec et al. teach of a system for determining concentration of anlaytes in body fluid or tissue where the detector is adapted to receive spectral information, compare spectral information (see abstract), correct spectral information and using the corrected data as input to a calibration equation to determine a value associate with particular physiological variable being measure (col. 7 lines 59-col. 8 line 16, col. 8 lines 56-col. 9 line 25). It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Rebec et al. to modify Li et al. to ensure more effective determination of analytes in body fluids and for the non-invasive determination of analytes in body fluids (Rebec et al. (col. 1 lines 14-17)).  
6.	Claims 48-55, 66-70, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Belson (20070135803). Li et al. also teach of locator apparatus such as an acoustic detector 220 or microphone to obtain information on regarding the tissue [0029] but do not explicitly teach of a locator apparatus on the elongate body to provide position information for the emitter and detector relative to tissue. In a similar field of endeavor Belson teaches an optical spectroscopic system with a position locator or positon indicator mounted on the elongate body to provide position for the emitter and detector relative to target tissue [0202-0204].  Belson teaches of a system that includes multiple tubes including an inner tube or second elongate member that includes the position indicator and the inner tube is insertable inside the outer tube or first elongate member [0484].  Belson also teaches of the movements of the elongate member or the tubes inside the esophagus [0422].  It would therefore be obvious that since the tubes are moveable, the second elongate member with the position indicator would be moved to the desired position for the emitter and detector to perform its functions .
7.	Claims 56-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Belson and further in view of Sarfaty et al. (20100106025). Li et al. teach of measuring signals from pulmonary artery through the esophageal wall and assessing myocardial diseases [0009, 0012, 0032]. Li et al. and Belson do not explicitly teach of comparing signals to reference signal. In a similar field of endeavor Sarfaty et al. teach of an optical spectroscopy system such as an endoscope [0038] for diagnostics where comparisons are made between reference signals and collected signals from different parts of the tissue [0012]. Sarfaty et al. teach of comparing reference sample signal to the collected sample signal to characterize abnormalities [0025]. Belson teaches of issuing notification to the user in the form of audible or visual alarm to indicate position of the apparatus [0238]. Belson also teaches of plurality of zones of interest as the position indicator moves through the region of the body [0528, .
8.	Claims 63 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Rogers (20170224257). Li et al. do not explicitly teach of photonic intensity at more than one wavelength or more than one wavelength range. In a similar field of endeavor Rogers teaches of analyzing photonic response by analyzing wavelengths at different ranges and generating spectroscopic, colorimetric, or fluorometric response or spectrographic curves [0103]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Rogers to modify Li et al. to ensure more effective measurement of photonic responses to measure changes in light properties [Rogers, [0103]].
9.	Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Likovich et al. (20160123802). Li et al. do not teach of an optically conductive pathway. Likovich et al. teach of a light monitoring method and system where optical element focuses incident light into an optically conductive pathway [0120]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Likovich et al. to modify Li et al. to more effectively measure current flow and regulate current flow [Likovich, [0120]].
10.	Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Belson and further in view of Sachs et al. (20170181802). The previous references do not teach of a linear resistive encoder and a magnetometer. In a related field of endeavor Sachs et al. teach of use of a .
13.	Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Belson and further in view of Kuroki et al. (20140296714). Li et al. do not teach of specific apex beat location. Kuroki et al. teach of an apparatus for measuring medical information by measuring an apexcardiogram by placing a signaling device on the subject’s chest directly above the apex beat location [0065]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Kuroki et al. to modify the previous references to more effectively obtain more accurate medical information of the heart and provide more accurate diagnoses [Kuroki et al. [0016, 0023]].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793